Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice Of Allowance is to acknowledge the IDS submitted by applicant on 01/19/2021. The submitted references Kameyama US 2009/0002608, Kameyama US 2006/0098137 and Murata US 2004/0223224 have been considered by the examiner.
Claims 1-15 are pending.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a polarizer; a retardation layer configured to substantially function as λ/4 plate; and a light-diffusing layer, wherein the polarizer has a hue a of from -1.2 to 0 and a hue b of from 0 to 3.0, the optical laminate has a hue change Δab of 3 or less, and a value for a ratio, I10/I60, of a transmitted light intensity in a direction corresponding to a polar angle of 10°, I10, and a transmitted light intensity in a direction corresponding to a polar angle of 60°, I60 is caused to enter the light-diffusing layer, is 30 or more, and wherein the polarizer is obtained by dyeing a polyvinyl alcohol-based film with iodine and then uniaxially stretching the dyed polyvinyl alcohol-based film.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-14 are allowed by virtue of their dependency.

“…a polarizer; a retardation layer configured to substantially function as λ/4 plate; and a light-diffusing layer, wherein the polarizer has a hue a of from -1.2 to 0 and a hue b of from 0 to 3.0, a value for a ratio, I10/I60, of a transmitted light intensity in a direction corresponding to a polar angle of 10°, I10, and a transmitted light intensity in a direction corresponding to a polar angle of 60°, I60 is caused to enter the light-diffusing layer, is 30 or more, wherein the polarizer is obtained by dyeing a polyvinyl alcohol-based film with iodine and then uniaxially stretching the dyed polyvinyl alcohol-based film, the retardation layer is obtained by stretching a film formed from resin, and the light-diffusing layer contains a pressure-sensitive adhesive and light-diffusing fine particles.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 15.
Tamaki et al. US 2012/0249931, Saiki et al. US 2006/0227423, Yoshioka et al. US 2007/0146882, Kameyama US 2006/0098137 and Murata US 2004/0223224 and Ito et al. US 2005/0063062 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871